IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,078-05


                         EX PARTE MIGUEL MARTINEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1374263-C IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. YEARY , J., filed a concurring opinion. HERVEY , J., not participating.

                                             ORDER

        Applicant was convicted of murder and sentenced to twenty years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Martinez v. State, No. 14-15-00731-CR (Tex.

App.—Houston [14th Dist] Nov. 17,2016) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that his plea was involuntary because trial counsel

incorrectly advised him to reject a 10-year plea offer, pressured him into taking a 20-year plea offer,

and failed to explain how the law applied to his case. Because the application was forwarded to this

Court after the trial court had issued a timely order designating issues but before it had made findings
of fact and conclusions of law, we remanded the application to the trial court to complete its

evidentiary investigation and to make findings and conclusions. The trial court has done so and

recommends that the Court deny relief. However, the trial court’s findings do not address all of

Applicant’s ineffective assistance of counsel allegations and were made without the benefit of an

affidavit from counsel. Additionally, the trial court relies on the reporter’s and clerk’s records in its

findings, therefore they must be forwarded to this Court.

        Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S.

52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). In these circumstances,

additional facts are needed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s

ineffective assistance of counsel claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

trial counsel’s performance was deficient and Applicant would have insisted on a trial but for

counsel’s alleged deficient performance. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make supplemental findings of fact and conclusions of law within ninety

days from the date of this order. The district clerk shall then immediately forward to this Court the

trial court’s findings and conclusions; copies of the reporter’s and clerk’s records; and the record
developed on remand, including, among other things, affidavits, motions, objections, proposed

findings and conclusions, orders, and transcripts from hearings and depositions. See TEX . R. APP .

P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from this

Court.



Filed: June 8, 2022
Do not publish